By the Court—
This court being of opinion that a lien for the balance of the purchase money on the land conveyed by Henry Repp, Senior, to Henry Repp, Junior, for the amount of the bonds of said Henry Repp, Junior, (principal and interest,) in favor of his four brothers and sisters, is established, as well against the said Henry Repp, Junior, his judgment and general creditors, and all the defendants in this cause, to be paid out of the proceeds of the said land, do hereby reverse the decree of Frederick county court, with costs, and order that this cause be remanded to said court as a court of equity, for the purpose of taking an account, and that the rights of the complainants may be ascertained and decreed upon in severalty, according to the principles and terms of this decree, and their equity in the premises.
DECREE REVERSED WITH COSTS, AND CAUSE REMANDED.
Buchanan, C. J., dissented.